    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 1 of 11 PageID# 301


                                 UNITED STATES DISTRICT COURT                      f   s i- Pn
                                                                                            L-
                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



In re: Grand Juiy Subpoena,
                                                    l:19-DM-3
CHELSEA MANNING,
                                                    18-4 / lO-GJ-3793
                Subpoenaed Party


                                        MOTION TO UNSEAL


        Comes now Ms. Chelsea Manning, by and through counsel and pursuant to the First

Amendment to the United States Constitution, 18 U.S.C. §3322, Federal Rule of Criminal Procedure

6(e), and Eastern District of Virginia Local Criminal Rules 49 and 57.1 to unseal the pleadings(with

the exception of the Declaration of Ms. Manning containing personal identifying information) filed on

Ms. Manning's behalf as a wimess under subpoena. In support of this request, Ms. Manning states the

following:

                                                FACTS


        The subpoenaed party and movant Chelsea Manning is recognized world-wide as a champion of

the Free Press and open government. In 2013, Ms. Manning,then an all-source intelligence analyst for

the United States military, was convicted at a United States Army court martial for disclosing classified

information to the public. She was sentenced to thirty-five years imprisonment and a dishonorable

discharge, then confined under onerous conditions including prolonged solitary confinement. In 2017

her sentence was commuted by then-President Barack Obama. Despite the commutation of her

sentence, Ms. Manning's appeal from that conviction remains pending and she may be subject to

military re-call.

       In February of this year Ms. Manning was served through counsel with a subpoena ad

testificandum ordering her to appear before a grand jury empaneled m this district. The appearance is

                                                                                            Page 1 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 2 of 11 PageID# 302


now scheduled for March 5, 2019. On Friday March 1, 2019 counsel for Ms. Manning filed a Motion to

Quash the instant subpoena; the request is based on the unnecessary issuance of the subpoena possibly

targeting Ms. Manning in retaliation for her recent release from prison, and in violation of her First,

Fourth, Fifth, and Sixth Amendment rights, and other statutory rights such as would excuse her grand

jury testimony. The motion does not contain information prohibited from disclosure by statute and the

rules of procedure because neither counsel nor Ms. Manning has personal knowledge beyond the public

record about anything that has occurred before the grand jury.



                                              ARGUMENT


       The bare fact that Ms. Manning has received a subpoena, and the Motion to Quash the subpoena

filed on Ms. Manning's behalf are not subject to the obligations of secrecy imposed by 18 U.S.C.

§3322, Fed. R. Grim. P. 6(e), or criminal rules 49 and 57.1 of this Court's local rules. See In re: Grand

Jury Proceedings. 417 F.3d 18(1^ Cir. 2005)(noting that because Rule 6(e)(2)(B) does not list

"witnesses" as a category of persons who "must not" disclose grand jury matters, the plain language of

the rule does not automatically impose an obligation of secrecy on a grand jury witness). Moreover,the

government itself confirmed the investigation and indictment of Wikileaks in the matter of United

States V. Seitu Sulavman Kokayi(E.D.V.A,Alexandria Div., l:18-cr-00410. Docket No. 5); that a grand

jury has been empaneled to investigate and indict persons associated with Wikileaks is at this point

public information and is therefore not subject to the protection and secrecy imposed by Rule 6(e)

because "grand jury secrecy is not unyielding when there is no secrecy left to protect." In re: Grand

Jurv Subpoena. Judith Millpr. 493 F.3d 152, at 154(D.C. Cir. 2007).

       Should the Court find that the Motion to Quash filed on Ms. Manning's behalf is subject to the

rules of grand jury secrecy, the Court should nevertheless authorize disclosure of Ms. Manning**;

Motion to Quash and further pleadings as made preliminarily to or in connection with a judicial

                                                                                             Page 2 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 3 of 11 PageID# 303


proceeding as permitted by Fed. R. Crim. P. 6(e)(3)(E)(l). Ms. Manning further requests that the Court

require the government to show with particularity that there is a compelling necessity for secrecy of the

motion to quash and other pleadings filed that may be subsequently filed on Ms. Manning's behalf

regarding the subpoena seeking her testimony. See In re Grand Jurv Subpoena Puces Temm,797 F.2d

676 at 681(8^ Cir. 1986)(quoting United States v. Procter & Gamble Co.. 356 U.S.677(1958)).


    A. THE ISSUANCE OF THE SUBPOENA AND FILING OF MOTIONS REGARDING THE
       SUBPOENA ARE NOT"MATTERS OCCURRING BEFORE THE GRAND JURY"
        SUBJECT TO THE RULES IMPOSING GRAND JURY SECRECY.



       Ms. Manning and the pleadings filed on her behalf are not mandatorily subject to the secrecy

requirements imposed by statute or the federal rules of criminal procedure. The secrecy of grand jury

proceedings is based on the requirements in rule 6(e)(2) of the Federal Rules of Criminal Procedure and

18 U.S.C. §3322. Federal Rule 6(e)(2)(B) makes quite clear that specific classes of persons are

prohibited from disclosing matters occurring before the grand jury: grand jurors, interpreters, court

reporters, persons operating recording devices, persons transcribing recorded testimony, attorneys for

the government, government personnel necessary for enforcement of federal law (Fed. R. Crim.P 6(e)

(3)(A)(ii)), and government attorneys or personnel of Federal and State financial institution regulatory

agencies. 18 U.S.C. §3322.

       The list of persons prohibited by Federal Rule 6(e)(2)(B)from disclosing grand jury matters is

preceded by rule 6(e)(2)(A), which says that"no obligation of secrecy may be imposed on any person

except in accordance with rule 6(e)(2)(B)."(emphasis added). Rule 6(e) does not intend to impose an

obligation of secrecy on witnesses subpoenaed to appear before a grand jury, a point made clear in the

original Advisory Committee note on Rule 6(e):

       The rule does not impose any obligation of secrecy on witnesses. The existing practice on this

       point varies among the districts. The seal of secrecy on witnesses seems an unnecessary

                                                                                            Page 3 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 4 of 11 PageID# 304


        hardship and may lead to injustice if a witness is not permitted to make a disclosure to counsel

        or to an associate.


Rule 6 Advisory Committee Notes, 1944 Note to Subdivision (e). Spp akn In re Grand Jury

Proceedings. 17 F.Supp.Sd 1033(S.D. Gal., 2012).

        A strirt reading of rule 6(e)has led courts to conclude that because Rule 6(e)(2)(B) does not list

"wimesses" as a category of persons who "must noP* disclose grand jury matters, the plain language of

Rule 6(e)(2)itself coupled with the Advisory Committee note clearly demonstrates ±at the rule does

not mandatorily impose an obligation of secrecy on a grand jury wimess. In re: Grand Jury

Proceedings. 417 F.3d 18, at 26(1®^ Cir. 2005). The existence of the subpoena to Ms. Manning and the

motion to quash (as well as other pleadings authored by her counsel), are generated independently of

the grand jury proceedings and enjoy a legal status akin to that of the ministerial documents requested

by Ms. Manning in her motion to quash and should therefore not be subject to the secrecy provisions in

Rule 6(e). United States v. McRae.580 F.Supp 1560(D.D.C. 1984)(holding that disclosure of

independently generated documents are not cloaked with such secrecy unless they reveal something

about content of the grand jury proceedings). The fact of a subpoena to a wimess,the vydmess themself,

and the wimess' motions and legal defenses regarding the subpoena are beyond the scope of Rule 6(e)'s

secrecy requirements because they "do not disclose the essence of what took place in the grand jury

room." In re Grand Jury Investigation. 903 F.2d 180,182(3"* Cir. 1990)(citing Nixon v. Warner

Communications. Inc.. 435 U.S. 589(1978)). See also In re: Cudahy. 294 F.3d 947(7'*' Cir. 2002)

(declining to discipline federal judge for disclosure of independent counsel's grand jury investigation of

President Clinton because disclosure of empaneling was not"a matter occurring before the grand

jury."). This application of Rule 6(e) was upheld by the Fourth Circuit Court of Appeals in In re: Grand

Jury Subpoena. United States v. John Doe AOl-246 fT-112I.fNQ. 07-1692(4* Cir. Ct. App. 2008)), a

matter involving journalist Joshua Gerstein's request to unseal matters related to grand jury and civil

                                                                                             Page 4 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 5 of 11 PageID# 305


contempt proceedings involving Dr. Sami AI-Arian and his refusal to testify before a grand jury. The

request to unseal made to the appellate court was based on the argument that the district court

erroneously ordered all documents and proceedings related to the grand jury to be held under seal

despite the fact that some of information sought about the proceedings had already been made public.

In that case, the appellate court remanded the matter with an order to "unseal the records from Mr. Al-

Arian's civil contempt proceedings to the extent that they do not reveal any non-public grand juiy

information protected by Federal Rule of Criminal Procedure 6(e)." In re: Grand Jurv Subpoena.

United States v. John Doe AOl-246(T-112T No.07-1692, Doc.69.

       Unsealing Ms. Manning's Motion to Quash the grand jury subpoena will "not violate the

freedom and integrity of the deliberative process of the grand jurors. Furthermore,American courts

have long recognized a general right of access to court records." 903 F.2d 180,182(3"^ Cir. 1990). In

light of the plain language of Rule 6(e), this Court should unseal the Motion to Quash the subpoena

issued to Ms. Manning and permit further pleadings filed on her behalf to remain open and visible to

the public so long as they do not disclose contain non-public information regarding matters occurring

before the grand jury.



    B. THE PUBLIC KNOWS OF THE GRAND JURY INVESTIGATION OF JULIAN ASSANGE
       & WIKILEAKS & THE COURT SHOULD AUTHORIZE UNSEALING OF THE
       PLEADINGS.


       On August 24,2018 the government filed a request to seal the criininal complaint in the matter

of United States v. Seitu Sulayman Kokayl(E.D.V.A,Alexandria Div., l:18-cr-00410. Docket No. 5).

In that pleading the government indicated sealing of the Kokayi complaint was necessary "due to the

sophistication of the defendant and the publicity surrounding the case, no other procedure is likely to

keep confidential the fact that Assange has been charged." National news media including CNN,the

Washington Post, and the New York Times reported on the government's disclosure of pending charges

                                                                                             Page 5 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 6 of 11 PageID# 306

against the Julian Assange and Wikileaks. See, e.g.. Matt Zapotosky and Devlin Barrett, Julian

Assange has been charged,prosecutors reveal inadvertently in court filing, Washington Post,

November 15, 2018, https://www.washingtonpost.coro/world/national-securitv/jiilian-assange-has-

been-charged-prosecutors-reveal-in-inadvertent-court-filing/2018/ll/15/9902e6ba-98bd-48df-b447-

3e2a4638f05a story.html?utm term=.e465179cdb96. last accessed on 04 March 2019.

       Independendy of the filing in Kokayi. the investigation and possible indictment of WikiLeaks

the organization and/or Julian Assange have been the subject of discussion and commentary by

coundess publications and political figures worldwide for nearly a decade. The subject of Wikileaks,

Mr.Assange, Ms. Manning,the legality and the ethics of releasing classified or private information,

and the crimes forming the bases for Ms. Manning's court martial have become a part of the public

consciousness and debate."The purpose in Rule 6(e)is to preserve secrecy. Information widely known

is not secret," fin re: North. 16 F.3d 1234(D.C. Cir. 1994)), and the rule caimot function to keep

rightfully and already public proceedings, records, and legal defenses secret.

       The law is clear that sealing is not only unnecessaiy but improper when the information is a

matter of public record and therefore no longer secret. See In re: Charlotte Observer. 921 F.2d 47, 50

(4* Cir. 1990)(vacating injunctions forbidding press from disclosing subject of grand jury investigation

when subject's name had been inadvertendy announced during public proceedings). See also In re:

North. 16 F.3d 1234,1245(D.C. Cir. 1994)("There must come a time... when information is

sufficiendy widely known that it has lost its character as Rule 6(e) material."). Although "Rule 6(e)

does not create a type of secrecy which is waived once public disclosure occurs," at some point it will

become impossible to remove information from the media and force the matter to once again become a

secret. See Barry v. United States. 740 F.Supp.888,891(D.D.C.1990)(affirming lower court's finding

of Rule 6(e) violation after publication in major newspapers and widespread knowledge of a grand jury

investigation).

                                                                                            Page 6 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 7 of 11 PageID# 307


        Ms. Manning underwent a veiy public court martial, and the purported subject of the

investigation of this grand juiy has already been a part of the public discourse for nearly a decade. To

impose grand jury secrecy upon Ms. Manning's Motion to Quash the subpoena and subsequent filings

would allow the grand jury to impermissibly function as a tool of oppression. United States v. Dionisio.

410 U.S. 1(1973).


    C. THE GOVERNMENT SHOULD SHOW WITH PARTICULARITY THAT A COMPELLING
       NECESSITY OUTWEIGHS THE POLICY AND INTENT OF THE RULES OF GRAND
       JURY SECRECY.


       Secrecy is the defining feature of the grand jury, but the grand juiy is not meant to be a private

tool of the prosecutor. United States v.(Under SealL 714 F.2d 347, at 349(4* Cir. 1983). It is clear that

the intent behind Rule 6 is to prevent public dissemination of what is occurring in front of the grand

juiy in order to protect witnesses and grand jurors, and to avoid giving notice to a subject who might

flee the jurisdiction. The subject matter of this investigation has already been made public by the

government itself, and imposing a secrecy order on Ms. Manning's Motion to Quash and further

pleadings is unnecessary because once the government's target in this matter was "announced to the

world, the information lost its secret characteristic, an aspect that could not be restored by the issuance"

of a secrecy order under Rule 6(e). In re: Charlotte Observer. 921 F.2d 47, at 50 (4''' Cir., 1990).

       The intent underlying the federal rules and this Court's local rules regarding secrecy of grand

juries and imminent criminal litigation is to ensure that dissemination of information does not "interfere

with a fair trial or otherwise prejudice the due administration of justice." E.D.V.A. Local Grim. R.

57.1(A). This rule restricts lawyers participating in or associated with a grand jury investigation from

"making any extrajudicial statement... that goes beyond the public record or that is not necessary to

inform the public that the investigation is underway[and]to describe the general scope of the

investigation." E.D.V.A. Local Grim. R. 57.1(B). The United States Attorney in this matter has honored


                                                                                               Page 7 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 8 of 11 PageID# 308


the obligation of secrecy imposed upon him by Rule 6(e)and has not disclosed to Ms, Manning or her

counsel the focus of this grand jury. Ms. Manning's Motion to Quash the Subpoena issued to her is

based wholly upon logic and information available in the public record. Like ministerial records, the

substance of Ms. Manning's Motion to Quash and future pleadings will "not reveal the substance or

essence of the grand jury proceedings,""pose no security threat to past, current, or prospective jurors,"

and "do not infringe upon the freedom and integrity of the deliberative process." United StatpR v niaz

236 F.R.D. 470,477-478(N.D. California 2006).

       Should the government move the Court to place Ms. Manning's Motion to Quash and other

pleadings on her behalf under seal, Ms. Manning requests that the Court order the government to show

with particularity that there is a compelling necessity for secrecy of the motion to quash and other

pleadings that may be subsequently filed on Ms. Manning's behalf regarding the subpoena seeking her

testimony. In In re Grand Jury Subpoena Puces Tecum. the Eighth Circuit held that "upon a proper

showing in an appropriate case, the district court may direct a grand jury witness to keep secret from

targets of the investigation the existence of a subpoena, the nature of the documents subpoenaed, or

testimony before the grand juiy,for an appropriate period of time." 797 F.2d 676,680(8th Cir.1986).

The Court then articulated a standard for an order imposing secrecy for persons and information not

covered by Rule 6(e)(2)(B): the government must show that the order imposing secrecy is a

"compelling necessity" demonstrated with "particularity." 797 F.2d at 681(quoting United States v.

Procter & Gamble Co., 356 U.S. 677,682, 78 S.Ct. 983,2 L.Ed.2d 1077(1958)). The Eight Circuit

phrased the Government's burden as follows:"[w]e observe that the policy of non-secrecy as to grand

jury wimesses embodied in Rule 6(e)(2) should not be set aside except in situations where the need for

secrecy outweighs the countervailing policy, and that this need must be shown with particularity." Id. at

680.




                                                                                             Page 8 of 11
    Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 9 of 11 PageID# 309


       This Court's local rules regarding sealing and requests for filing under seal operate in harmony

with Rule 6(e)(2), which is rooted in the presumption that no obligation of grand juiy secrecy exists for

any person other than those listed in Rule 6(e)(2)(B). Given the veiy public and ongoing nature of this

investigation, the faa ±at Ms. Manning gave clear and lengthy testimony at a public trial following

years of investigation and pretiial litigation, and the government's own disclosures, the government

does not have a particularized and compelling necessity such as to require the Court to maintain all

proceedings and pleadings in this case under seal.


                                            CONCLUSION


       For the foregoing reasons and others that may appear to this Court, Ms. Manning moves the

Court to find that the fact that Ms. Manning has received a subpoena and the Motion to Quash the

subpoena filed on Ms. Manning's behalf are not subject to the obligations of secrecy imposed by 6(e),

and to order that Ms. Manning's motion to quash be unsealed, excepting the declaration of Ms.

Manning attached as an exhibit thereto. Should the Court find that the Motion to Quash is subject to the

rules of grand juiy secrecy, the Court should authorize disclosure of Ms. Manning's Motion to Quash

and further pleadings as made preliminarily to or in connection with a judicial proceeding as permitted

by Fed. R. Crim. R 6(e)(3)(E)(l). Ms. Manning further requests that the Court require the government

to show with particularity that there is a compelling necessity for secrecy of the Motion to Quash, and

the government be required to meet this standard prior to placing under seal any future pleadings

regarding the subpoena issued to Ms. Manning.



Respectfully Submitted,
CHELSEA MANNING
By Counsel




                                                                                            Page 9 of 11
   Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 10 of 11 PageID# 310




Dated March 4, 2019
                                                                         (VSB# 78499)
                                                      120th Av^e,#280'
                                                               rado 80020

                                                     .freeman@protonmail.com



                                             /s/ Chris Leibig
                                             CHRISTOPHER LEIBIG(VSB#40594)
                                             114 N.Alfred Street
                                             Alexandria, Virginia 22314
                                             703-683-4310
                                             chris@chrisleibiglaw.com



                                             /s/ Moira Meltzer-Cohen
                                             MOIRA MELTZER-COHEN
                                             (pro hac vice pending)
                                             277 Broadway, Suite 1501
                                             New York, NY 10007
                                             347-248-6771
                                             mo at law@protonmail.com


                                             /s/ Vincent J. Ward
                                             VINCENT J. WARD
                                             (pro hac vice pending)
                                             Freedman Boyd Hollander Goldberg Urias
                                             & Ward,P.A
                                             20 First Plaza, Suite 700
                                             Albuquerque, New Mexico 87102
                                             505-842-9960
                                             vjw@fbdlaw.com




                                                                            Page 10 of 11
   Case 1:19-dm-00003-CMH Document 9 Filed 03/04/19 Page 11 of 11 PageID# 311



                                        CERTIFICATE OF SERVICE


I, Sandra C. Freeman, hereby certify that I served a true and correct copy of the foregoing document
upon the person(s) herein next designated, on the date shown below, by hand delivering the same at
their last known address(es), to wit:

Gordon Kromberg,
Assistant United States Attorney
United State's Attorneys Office
2100 Jamieson Avenue
Alexandria, Virginia 22314
703-299-3700
gordon.kromberg@usdoj.gov


Dated March 4, 2019.                    /s/ Sandra C. Freeman
                                        Sandra C. Freeman




                                                                                         Page 11 of 11
